Citation Nr: 1132792	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  99-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho



THE ISSUE

Entitlement to a schedular 100 percent rating for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to August 1973 and from October 1990 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Boise, Idaho VARO, which in pertinent part denied a rating in excess of 30 percent for PTSD.  In May 2000, a Decision Review Officer hearing was held at the RO; a transcript of the hearing is included in the claims file.  An interim [August 2000] rating decision granted a 50 percent rating for PTSD effective July 14, 1998 (the date the claim for increase was received).  In August 2002, the Board undertook additional development in this matter under regulation then in effect.  In June 2003, the Board remanded the matter for RO initial review of additional evidence.  The Veteran had requested a hearing before the Board, yet he withdrew the request in December 2004.  In March 2005, the Board remanded this matter for additional development.  In October 2009, the Board granted a 70 percent rating for PTSD and remanded the matter of a rating in excess of 70 percent for additional development.  The issue is characterized to reflect that the Veteran has been awarded a total rating based on individual unemployability (TDIU). 


FINDING OF FACT

The Veteran's PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment are not shown at any time.


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, May 2004, April 2005, and June 2010 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  An April 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 1998, June 2000, May 2001, April 2003, April 2006, and December 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as each included both a review of the Veteran's history and a mental status examination that included all necessary findings for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which contain the criteria for rating such disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. §  4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's medical records throughout the pendency of the appeal reflect non-service-connected Axis I diagnoses of adjustment disorder with depressed mood and anxiety, major depressive disorder, and alcohol and marijuana abuse/dependence.  The Board's March 2005 remand asked the VA examiner to differentiate symptoms of PTSD from any co-existing psychiatric disorders.  On April 2006 VA examination, the examiner indicated that the symptoms the Veteran reported were consistent with PTSD but could "also be explained by other diagnoses given so far including alcoholism and major depression, as well as cluster B personality traits."  The examiner's statement essentially indicates that the examiner was unable to separate the Veteran's service-connected symptoms of PTSD from any non-service-connected symptoms of other psychiatric disorders.  In addition, a December 2010 VA psychiatric examiner opined that, although the degree of the Veteran's impairment was primarily due to PTSD, it was not possible to separate out the degree of impairment caused by major depression and alcohol dependence from the effects of the PTSD.  Therefore, for the limited purpose of this decision, the Board will attribute all psychiatric signs and symptoms to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On September 1998 VA psychiatric examination, the Veteran reported that he had worked different jobs for many years, commenting that he "changed jobs on the year, every year".  He reported that he was withdrawn, had no friends, and did not like crowds.  His temper had increased, causing him to become "more explosive", and he was much more emotional.  On mental status examination, he was alert, oriented to all four spheres, and cooperative.  His mood and affect were broad and appropriate for the situation.  His thinking was linear and goal-directed.  He reported some difficulty with recalling specific information, and his behavior was consistent with that self-report.  He was able to give his history in a linear fashion and was able to provide adequate detail regarding specific issues as they related to his memory difficulties.  Results of the Beck Depression Inventory indicated that his depression symptoms were likely in the mild to moderate range.  Inconsistent performance on several tests of memory made it difficult to evaluate the presence and severity of any memory complaints.  The diagnoses were PTSD by history only, and rule-out major depressive disorder.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD symptoms were mild to moderate.

On November 1998 VA treatment, the Veteran had been admitted for one week for suicidal ideation with a plan.  He reported flashbacks to Desert Storm of hearing things and seeing people he saw in service.  He described an exaggerated startle reflex as well as being "shaky" and "edgy", and he had difficulty sleeping, nightmares, decreased appetite and decreased interest "in everything".  He had panic attacks approximately once a week.  He reported having a hard time holding a job due to explosive temper; he would either quit or be fired.  On mental status examination, the Veteran was well groomed with appropriate behavior and increasingly good eye contact during the evaluation.  He had normal psychomotor activity with no fidgeting, and speech was normal in rate and volume.  His thought process was coherent with normal attention and concentration.  He denied hearing voices, reading minds, feeling that his mind was being read, or special messages.  He was oriented to person, place, time, and situation.  His memory was intact, and his judgment was adequate, though his insight was poor to limited in that he did not appear to grasp how to help himself.  The diagnoses included depressive disorder, not otherwise specified; possible PTSD; dysthymia; and alcohol dependence in partial remission.  A GAF score of approximately 25 was assigned due to previous suicide attempts and current suicidal ideation with plan.  Upon discharge, no GAF score was given, though the Veteran was free to return to work as desired.

On April 1999 VA treatment, it was noted that the Veteran had been admitted for nearly two weeks due to suicidal ideation with a plan.  He had lost three jobs in the previous three months, the last of which made him angry because he felt he could not perform adequately.  Specifically, he believed that his daytime medications made him too drowsy to perform his job as a guitar repair person.  He reported seeing things out of the corner of his eye, startling at loud noises, nightmares, difficulty with family situations, and anger problems and irritability.  He slept approximately three hours per night.  He reported decreased energy, decreased concentration, decreased self-worth, feelings of hopelessness and anhedonia, and suicidal ideations.  He reported that his longest job had been making glasses for approximately one year.  On mental status examination, the Veteran was dressed casually, able to sit calmly, and was cooperative and adequately groomed.  His speech was normal in rate and tone, his mood was depressed, and his affect was constricted.  His thought content was positive for suicidal ideations.  The Veteran was noted to be stable and happy by the time of his discharge, and he felt he was ready to return to work. The diagnoses were depression and PTSD "primarily of childhood".  A GAF score of 55 was assigned.

On May 1999 VA treatment, it was noted that the Veteran had been admitted for four days for continued depression and medication adjustment.  He denied any suicidal or homicidal ideations.  He reported difficulty maintaining employment for longer than a few months at a time and was currently unemployed.  On mental status examination, he was well groomed, cooperative and pleasant.  His motor activity was normal, he was alert and oriented to all spheres, his speech was unlabored and not pressured, his affect was fool, and his mood was "crappy".  His thought process was linear and thought content included brief suicidal ideations and delusions of "some feelings of pending World War III with China coming to [him] subliminally from the TV".  His insight and judgment were poor to fair.  His remote memory was intact and his recent memory was fair.  His mood steadily improved during his admission, and he was counseled to continue attempting to find employment on an outpatient basis.  He was discharged to home in good psychiatric condition with no restrictions placed on the time frame in which he could seek work or return to employment.

On October 1999 VA treatment, the Veteran had been admitted for a five week, focused inpatient PTSD treatment program.  [A December 1999 rating decision granted a temporary total rating for PTSD from September 1, 1999 to November 1, 1999 for this hospitalization, and such period of time is not for consideration herein.]  On discharge, the Veteran had experienced slight to moderate gain in his identified treatment goals yet still experienced intrusive unpleasant memories of his traumatic experiences, irritability and anger, and guilt.  On mental status examination, he was pleasant and cooperative with reasonable eye contact.  His speech was linear, logical, and goal-directed, at a normal rate.  He denied suicidal or homicidal ideation or any psychotic material.  He was relatively euthymic and appropriate.  He was alert and oriented to person, place, and time.  His insight had increased and his judgment was reasonable.  The diagnoses included PTSD, severe major depressive disorder, alcohol dependence in partial remission, and factitious disorder with predominantly psychological signs and symptoms.  (In a March 2000 VA treatment letter, the Veteran's treating psychologist noted that the diagnosis of factitious disorder did not imply that the Veteran's actions were fraudulent or involved malingering.)  The Veteran's overall level of PTSD symptomatology was noted to be at a moderate-severe level at the time of discharge; a GAF score of 40 was assigned.

In a November 1999 statement, the Veteran reported that he had recently been fired from his job with the local school district; he specified that it was because of his back problems, with no mention of PTSD.

On February 2000 VA treatment, the Veteran had been admitted for approximately one week for psychiatric treatment due to losing his temper and fearing he may hurt his family.  On admission, he was alert and oriented to person, place, and time.  He occasionally became confused about what he was saying yet denied hallucinations and had no obvious delusions.  He was not suicidal.  He reported that he had been laid off from his job at a music store, which he enjoyed.  A current GAF of 20 was assigned on admission, with a highest noted GAF of 50 over the previous year.  On discharge, the Veteran was pleasant, and cooperative; his speech was linear, logical, goal-directed, and at a normal rate; his mood was less dysphoric with more hope for the future; and his affect was appropriate with moderate increase in range.  He had no suicidal ideation, homicidal ideation, or psychotic material, and he was alert and oriented to person, place, and time.  

 In a May 2000 DRO hearing, the Veteran's representative described the symptoms typically associated with a GAF score of 40 (major impairment in several areas such as work, school, family relations, avoiding friends, neglecting family, is unable to work), and the Veteran's wife testified that the description matched the Veteran's PTSD symptoms.  She testified that the Veteran did not like to be around crowds, had a violent temper and mood swings, and could not hold down a job.  She testified that he would feel sick in the mornings, go to work for as long as he could, and be told to go home, yet she appeared to be referring to physical illness.  The Veteran testified that he had not used alcohol or drugs in nearly six months.  

On June 2000 VA psychiatric examination, the Veteran reported that he had worked 9 to 10 jobs in a year after separation from service.  He had nightmares every night and his dreams had worsened in the previous six months.  He had intrusive thoughts about half of the day, and reported hallucinations over the previous year.  He had significant avoidance symptoms and was very irritable.  He had no friends and no contact with most of his children, but had an improving relationship with his wife and stepdaughter.  He reported waking up in the middle of the night and staying up for several hours.  He had an exaggerated startle reaction and problems being in crowds, his concentration was poor, and his weight had fluctuated dramatically.  He sometimes had suicidal ideation with a plan.  The Veteran reported changing jobs every two to three months since service, with his longest job lasting six months.  He lost the various jobs due to temper problems and often became verbally abusive with coworkers, which led to his being fired or quitting.  He had six jobs over the previous 12 months.  At the time of examination, he was working at a music store fixing guitars, which he enjoyed.

On mental status examination, the Veteran was casually dressed and clean-shaven with good hygiene.  He was oriented to all four spheres and had a normal rate and rhythm to his speech.  His short-term and long-term memory were intact.  His mood was mostly dysphoric with a slightly flat affect.  His thought process was logical and goal-oriented, and his thought content was remarkable only for pessimism; he denied any suicidal or homicidal ideation.  The diagnoses were PTSD, major depressive disorder, and alcohol dependence in partial remission.  A GAF score of 55 was assigned; the examiner noted that although the Veteran was working, he had problems socially, remaining isolated with significant mood symptoms.  Additionally, the Veteran's job was still new and it was uncertain whether it would work out.  The examiner opined that the Veteran was able to work and, with more treatment, would continue to improve.

Based on these results, an August 2000 rating decision granted a 50 percent rating for PTSD effective July 14, 1998, the date the claim for increase was received.

On September 2000 VA treatment, it was noted that the Veteran had been admitted for one week for psychiatric treatment.  The discharge diagnoses included depression not otherwise specified, PTSD noted as primarily from childhood, polysubstance abuse including alcohol and marijuana, and a mixed personality disorder with cluster C traits.  A GAF score of 35 was assigned on admission and a score of 39 was assigned on discharge.  The Veteran complained primarily of depression and sleep disturbances; while hospitalized, his depression symptoms improved greatly, which he attributed to his no longer abusing other substances while taking antidepressant medication.  He was advised on good sleep hygiene but chose not to follow the suggestions; medication was administered, and he was sleeping well by the time he was discharged.  It was noted that the Veteran's employer had agreed to take the patient back into employment upon his return home.

In a statement received by VA on October 23, 2000, the Veteran's employer stated that he had been terminated due to being absent 27 percent of the time and feeling unwell much of the time he was at work, being unable to remember instructions or procedures, and being unable to retain information due to very poor concentration.  The employer opined that the Veteran was not capable of holding a full time position and noted that his mental condition changed throughout the day and affected his abilities. 

On January 2001 VA treatment, the treating physician noted a pattern of ongoing manipulation by the Veteran over the several admissions for which she had been the attending physician.  She noted that the Veteran had telephoned her that morning for assistance with a claim for increased rating; he was informed that his outpatient provider was the proper source of help, and he traveled from his home in Idaho to the Salt Lake City VA hospital to get admitted "if that's what it takes".  He presented with vivid stories of his suicidal plan with a gun, then reported that he was "not really" suicidal.  A GAF score of 35 was assigned on admission for the assessments of memory disturbance secondary to seritonergic drugs, PTSD by history, and clusters B and C personality traits.  On discharge, a GAF score of 40 was assigned.

In a statement received by VA on February 2, 2001, the Veteran stated that he was trained in stringed instrument repairs but was experiencing memory loss which caused him to ruin instruments while repairing them, because he could not concentrate.  He related the difficulties to his PTSD and his medications, which made him drowsy, shaky, and occasionally ill, and caused him to miss work.  He stated that he could no longer perform the job for which he was trained and had been laid off due to his disability.

On February 2001 VA treatment, the Veteran was admitted for one week for medication adjustment.  It was noted that his described PTSD symptoms had been atypical or strictly by self-report and not objectively visible.  On admission, he endorsed suicidal ideation but denied intent.  He reported persistent nightmares, anxiety, and poor sleep.  His affect was frequently incongruent with his stated mood throughout his hospitalization.  The diagnoses included PTSD, history of factitious disorder, and personality disorder not otherwise specified.  A GAF score of 30 to 40 was assigned on admission and a score of 40 was assigned on discharge.  He was advised that he was able to return to employment without restrictions.
On April 2001 VA treatment, it was noted that the Veteran was admitted for three days for suicidal ideation with a plan to use a gun.  He was taking his medications regularly but was not in therapy.  He reported decreased appetite, and increased flashbacks, nightmares, sleep disturbance, hopelessness, guilt, and startle reflex.  The discharge diagnoses were dysthymia, history of PTSD, and passive dependent and borderline personality traits.  His mental status examination revealed a "curious" inability to focus on questions and his history of not knowing the month was inconsistent with his knowledge of his previous hospitalization in February.  A GAF score of 15 was assigned on admission for suicidal ideation with a plan, and a score of 40 was assigned on discharge.  He was not felt to be a high suicidal risk because he was relatively young, married, not using alcohol, and he did not have access to guns at home.  

On May 2001 VA psychiatric examination, the examiner noted that the treating physician Dr. "D." who had cared for the Veteran during his hospitalizations over the previous year described the Veteran as deceptive; the treating physician noted that the Veteran was not participating in outpatient care, instead only seeking treatment when he felt suicidal, and the suicidal ideation would last only one day.  Dr. D. had spoken with the Veteran's former employer, who reported that the Veteran misrepresented his skills originally, based on which he was given too much responsibility and damaged instruments; the employer stated that he would re-hire the Veteran if he sought further training and re-applied.  The Veteran reported on examination that he was sleeping well with medication and was not having flashback dreams.  He did work around the house, went to Alcoholics Anonymous meetings, played in a rock band, and his marriage was going well.  He reported having 20 different jobs since 1992, each lasting for several months until he would either quit or be fired.  

On mental status examination, the Veteran was oriented times four and he was cleanly dressed.  His speech was normal in rate and rhythm, there was no evidence of any agitation, and his short-term and long-term memory were intact.  His mood was euthymic to slightly dysthymic though his affect was full range.  His thought process was linear and goal-directed, his thought content was unremarkable, and he was not suicidal, homicidal, or psychotic.  The diagnoses were PTSD and alcohol dependence in remission.  The examiner assigned a GAF score of 55, noting that the Veteran had moderate difficulty socially and at work but was welcome to start working again if he chose to re-train and get more experience.  The examiner opined that the seriousness of the Veteran's occasional suicidal ideation should be questioned, because his treating physician found him to "feel fine" after one day of each hospitalization.  The examiner opined that the Veteran was functioning adequately socially, due to his participation in a rock band which exposed him to other people and did not trouble him.  The examiner opined, "Clearly, [the Veteran] is still able to work and should give it another try."

On July 2001 VA treatment, the Veteran had reduced his medications three weeks earlier and was feeling more alert and less depressed.  He had been on vacation with his wife.  He had good quality sleep, stable weight, normal energy level and concentration, improved interest in activities, and occasional anxiety.  He denied any suicidal or homicidal ideation.  His mood was euthymic, his affect was appropriate, his psychomotor activity was normal, and his memory functions seemed intact.  The impression was that his PTSD appeared present but stable, and a GAF score of 60 was assigned, reflecting moderate severity of symptoms.

On October 2001 VA treatment, the Veteran was hospitalized for 6 days and a new medication, Hydroxyzine, was helping with his anxiety.  On admission, he reported nightmares, decreased sleep, and suicidal ideation for the previous year but without any detailed plan; a GAF score of 35 was assigned on admission.  He remained disinterested in counseling.  On discharge, his sleep quality was good, his concentration was normal to poor, he reported some irritability and occasional anxiety, and he denied any suicidal or homicidal ideation.  On mental status examination, his mood was mildly depressed, but his affect was full.  His speech was normal in cadence and speed.  His thought process was appropriate, linear, and organized, and there was no evidence of thought disorder, loose association, or psychosis.  He appeared in contact with reality.  His insight was poor and his cognition was in the normal range.  He reported improvement of his PTSD, and a GAF score of 45 was assigned, reflecting moderately severe symptoms.

On January 2002 VA treatment, the Veteran had been drinking daily for the previous 3 weeks and sought hospitalization for "detox".  He reported stress about starting a job through vocational rehabilitation that week.  He reported that PTSD was not an issue but he was depressed and anxious, though not suicidal.  He reported good sleep quality, very low energy, and poor concentration.  He denied suicidal or homicidal ideation, and there was no evidence of psychosis.  He was well groomed and calm on examination, with mildly depressed mood and appropriate affect.  His speech was normal in cadence and speed.  His thought content was appropriate with no thought disorder or psychosis noted, and his thought process was linear and organized.  He was oriented times three with fair insight and judgment and normal cognition.  On assessment, it was noted that PTSD was "not a focus".  A GAF score of 35 was assigned for dysthymia and alcohol dependence on admission, and a GAF score of 40 was assigned on discharge.  

On May 2002 VA treatment, the Veteran had experienced the unexpected death of his mother after a head injury and subsequent brief coma.  He was sleeping more than usual but had no thoughts of hurting himself, and it was noted that he "handled the situation well" and was close to his wife and children.  He was responding well to his medications, and a GAF score of 40 was assigned.

On September 2002 VA treatment, it was noted that the Veteran had stopped taking his medications because they "made him groggy".  He reported low energy level, poor concentration, no interest in activities, occasional moderate irritability, and occasional anxiety.  He denied any suicidal or homicidal ideation.  On mental status examination, his mood and affect were angry, his speech was normal, and his thought process and content were appropriate.  His senses were intact, his cognition was in a normal range, his insight was poor, and his judgment was fair to poor.  The treating nurse practitioner noted the Veteran's pattern of stopping his medications, having suicidal ideation, admitting himself for treatment, and returning home again only to repeat the cycle by stopping his medications and using marijuana once more; the Veteran agreed that he had done well on medications and agreed to work with them on an outpatient basis.  A GAF score of 40 was assigned.

On December 2002 VA treatment, the Veteran was admitted for depression and suicidal ideation with a plan.  His mother and brother had both died in recent months, and he was having a difficult time coping with their deaths.  He was in counseling every two weeks for PTSD.  He reported sleeping 16 to 20 hours per night and not feeling rested, and he could not concentrate on anything.  He had difficulty interacting with his family.  He had been kicked out of his band a few months earlier for "being weird" and being inconsistent with attending practices.  He reported that the only thing that had kept him alive over the previous few weeks had been calling his wife multiple times per day.  On mental status examination, he was fully oriented with labile affect and depressed mood.  His thought process was linear, though he had flashbacks and heard people screaming.  He denied any delusions or hallucinations.  He was groomed and casually dressed, with decreased psychomotor activity.  His speech was regular in rate, rhythm, and tone.  The diagnoses included major depression with suicidal ideations with a plan, and PTSD, and a GAF score of 30 was assigned on admission.  No discharge GAF score was given.

On February 2003 VA treatment, the Veteran was admitted by court order for verbal threats toward his wife and stepdaughter.  He reported being angry and frustrated with many of his life's stressors, including his newfound religious faith in which his wife would not also get involved, as well as her marijuana use.  He had filed for divorce.  He reported that his PTSD medications made him shaky and lightheaded, which he said had caused him to lose his job building guitars about two weeks earlier.  He reported having intrusive thoughts, nightmares, and visual hallucinations of combat.  He reported that he did not like feeling so angry and he voluntarily sought help through hospitalization, though he became angry at being assigned to level C with denial of release.  On mental status examination, the Veteran was oriented times four with full and emotionally labile affect and angry/anxious mood.  He denied any suicidal or homicidal ideations.  His thought process was logical, coherent, and goal-oriented, and his thought content was very focused on his anger.  His grooming and hygiene were adequate.  His psychomotor activity was normal with some moments of agitation.  His speech was normal in rate and volume.  Short-term memory was intact though some longer-term memory was not.  The admitting diagnoses were history of depression, history of PTSD, marijuana abuse, and alcohol dependence in remission.  A GAF score of 30 was assigned on admission.  Two days later, a GAF score of 15 was assigned for adjustment disorder with mixed disturbance of emotions and conduct, yet the Veteran was thinking linearly and coherently with unpressured speech, full affect, and no evidence of psychosis or delusions; his behavior the night before had required police intervention and he spent the night in seclusion.  Following one more day of treatment, a GAF score of 30 was again assigned.  After five additional days of inpatient treatment, a GAF score of 35 was assigned.  He was then court-ordered into a 30 day commitment due to impulsive angry behavior posing a threat to himself and others, though he denied any suicidal or homicidal ideation; he was discharged to live with his father after being compliant with treatment for one week.  He was noted to have increased socialization among his peers.

On April 2003 VA psychiatric examination, the examiner commented that the December 2002 hospitalization would have involved a diagnosis of major depression along with bereavement, as well as borderline personality disorder.  On examination, the Veteran was somewhat friendly though not outgoing, and no unusual behaviors or mannerisms were noted; he "presented in a reasonable social fashion".  The examiner did not detect any cognitive difficulties, and the Veteran was alert and oriented with satisfactory grooming and hygiene.  The Veteran reported that he last worked in 1993, building violins and guitars; he stated that he stopped working because "he was shaking too bad in order to do precision work".  He reported that he had worked as a mechanic, but a back injury in service prevented physical labor.  The examiner opined that much of the Veteran's recent depression appeared to be related to multiple deaths in the family.  He did not have many friends and was in the process of his fifth divorce.  Despite his report of being a "loner", he had recently attended a party at a friend's house and began drinking again.  Regarding PTSD symptoms, he reported being shaky, having trouble concentrating, temper problems, night sweats and nightmares, exaggerated startle response, hypervigilance, intrusive thoughts, flashbacks, and survivor guilt.  

Mental status examination was "essentially unremarkable".  The Veteran's eye contact was good and his voice was normal in tone and pace.  His affect was full ranging and appropriate, and he smiled several times, though his underlying mood was of mild dysphoria.  No impairment of concentration or attention span was noted.  His psychomotor activity was within normal limits, and his memory appeared functionally intact.  His thinking was logical and goal-oriented, and there was no evidence of a thought disorder.  He denied suicidal ideation.  The diagnoses were PTSD and elements of depression well controlled with medication, with possible borderline personality disorder.  A GAF score of 55 was assigned based solely on PTSD symptoms.  The examiner stated that it was difficult to determine the degree to which the Veteran's chronic alcohol use or multiple physical problems had interfered with his past work.  The examiner opined that, based solely on PTSD, the Veteran would do best at work that did not require intense concentration or prolonged contact with others, though he appeared capable of understanding and carrying out simple directions.

On July 2003 VA treatment, the Veteran was admitted secondary to an exacerbation of PTSD and a relapse of alcohol dependency.  He reported that Fourth of July celebrations had exacerbated his PTSD symptoms.  On mental status examination, his thought process was linear with no evidence of psychosis, and he denied suicidal or homicidal ideations.  For the diagnoses of PTSD exacerbation, adjustment disorder with depressed mood and anxiety, and history of alcohol dependence and marijuana abuse, GAF scores of 35 were assigned on admission and discharge.  The Veteran reported at discharge that he planned to get back together with his ex-wife, "clean up his life", attend AA meetings each week, and finish drug court for his DUI citation.

On August 2003 VA treatment, it was noted that the Veteran was hospitalized twice for alcohol dependency.  He reported a recent DUI citation the previous April.  On mental status examination at the first admission, he was alert and oriented with appropriate responses and good eye contact, his mood was "grumpy", his affect was euthymic, his thought process was linear and goal-directed, and he denied any current suicidal or homicidal ideation.  He reported hearing strange music and odd noises at home and in the hospital and reported "seeing sparkly things" on the ceiling at home and bus on the ceiling at the hospital.  He denied frank paranoia or delusional beliefs.  His psychomotor activity and speech were normal.  He was assigned a GAF score of 30.  On the second admission, he was assigned a GAF score of 39 for the diagnoses of alcohol dependency with history of marijuana abuse, history of depression, and history of PTSD.  Moderate stressors, including a recent DUI, being on probation, and a recent divorce, were noted.  A December 2003 VA treatment letter confirmed that the Veteran completed a 28 day VA residential substance abuse program in September 2003.  It was noted that he demonstrated major symptoms of PTSD in treatment.  Group therapy enabled him to process better his experience of PTSD triggers and methods of coping with them rather than abusing substances.

On October 2003 VA treatment, PTSD was noted not to be a focus, as the Veteran reported that his anxiety, depression, and anger were well controlled.  Other assessments included alcohol dependence in remission, borderline personality disorder with issues of emptiness and superficial relationships, and cannabis abuse in remission.  He reported good mood, hobbies, and interests, with plans to record music at home.  His energy level and concentration were normal and he denied suicidal or homicidal ideation.  He reported frequent contact with others.  There was no evidence of hallucinations or psychosis.  His affect was appropriate, his speech was normal, and his thought process and content were appropriate.  His cognition was in the normal range and his insight and judgment were fair.  A GAF score of 45 was assigned.

On February 2004 VA treatment, the Veteran remained involved with ham radio activity, a 12-step program for addiction, his church, and monthly counseling.  His mood was stable and good.  He reported four hours of good quality sleep per night, stable weight and appetite, normal to low energy level, normal concentration, low interest in activities, frequent acting out in anger, moderate occasional irritability, and occasional anxiety.  He reported infrequent interpersonal contact "other than family".  He denied any suicidal or homicidal ideation, substance abuse, or hallucinations or symptoms of psychosis.  On mental status examination, he behaved in an appropriate manner, had "euthymic depressed mood and appropriate affect, normal speech, appropriate thought process and content, normal cognition, and fair insight and judgment.  He was oriented with intact senses.  He was assigned a GAF score of 45.

On May 2004 VA treatment, the Veteran reported doing well and feeling calmer, with a good mood and less stress in his life.  He was sober and attending a church substance abuse group.  He was happy with his medications.  He reported nightmares but good quality sleep, normal energy level, a slight deficit in concentration, normal to low interest in activities, and occasional mild irritability.  He denied suicidal or homicidal ideation.  On mental status examination, he was neatly groomed and behaving appropriately with euthymic mood and appropriate affect.  His speech was normal, he was oriented times three, and his thought process and content were appropriate.  His cognition was normal and his insight and judgment were good to fair.  His PTSD was assessed as mild, and a GAF score of 50 was assigned.

On November 2004 VA treatment, the Veteran reported drinking nearly every day and stated that he planned to attend AA meetings with a friend as he had done in the past.  He reported that he was sleeping well.  On mental status examination, he was awake and alert, cooperative, and not agitated.  His speech was clear and coherent, his mood was good, and his affect was full.  He denied any hallucinations or visual disturbance.  There was no evidence of suicidal ideation, and his thought process was linear.  He was fully oriented.

On February 2005 VA treatment, a mental health treatment plan was implemented.  The Veteran's diagnoses included moderate PTSD, moderate dysthymic disorder, borderline personality disorder, substance dependence disorder, and factitious disorder.  He was behaving appropriately, his speech was normal, his thought process and content were appropriate, his cognition was in the normal range, and his insight and judgment were fair.  He was noted to be as stable on mental health medications as he had been seen in years, and his PTSD was assessed as mild.  A GAF score of 45 was assigned.

On April 2005 VA treatment, the Veteran was admitted for adjustment disorder with depressed mood, PTSD, and history of alcohol abuse and dependence.  He reported an increase in PTSD symptoms immediately after he heard news of a friend's death in Iraq; he had increased panic attacks with increased heart rate, palpitations, and severe anxiety, as well as vivid nightmares, worsened flashbacks, and "hearing voices stating that the war is useless".  He was alert and fully oriented on admission and discharge, his grooming and hygiene were fair, and he was able to do his own activities of daily living.  He was cooperative and pleasant during his hospitalization, eating and sleeping well and compliant with his medications.  He denied suicidal or homicidal ideations or visual hallucinations.  He reported that he was possibly facing significant jail time for a DUI citation in February 2005.  The admitting diagnoses included adjustment disorder with depressed mood, PTSD, and history of alcohol abuse and dependence, and a GAF score of 30 was assigned on admission.  The treating social worker noted that the Veteran had a "pervasive pattern of distorting the truth for his own gain while in the hospital" and a long history of substance abuse.

On September 2005 VA treatment, the Veteran reported that his mental health medications were working well; he had decreased his own dosage and felt the same results.  He reported that he planned to spend the following six months living in an RV with his father in California, and he hoped to be closer to friends and family.  He felt fairly stable and "mainly bored".  He reported five hours of good quality sleep per night, though with frequent nightmares.  His energy level was normal, and his concentration had a slight deficit.  He reported occasional mild irritability and occasional moderate anxiety.  He denied any suicidal or homicidal ideation, hallucinations, or symptoms of psychosis.  On mental status examination, he behaved appropriately, his mood was euthymic, and his affect was appropriate.  His speech was normal and his thought process and content were appropriate.  He had intact senses, cognition in the normal range, and good insight and judgment.  PTSD was noted to be less of a focus, and a GAF score of 45 was assigned.

On April 2006 VA psychiatric examination, the Veteran reported poor sleep, nightmares, and avoidance behaviors that included staying home to avoid crowds.  He reported that noises bothered him.  He reported having daily panic attacks lasting about one hour each, for which he took medications.  He reported having a bad temper and screaming a lot yet denied being violent.  He reported hearing voices, usually while asleep or while falling asleep, which the examiner described as hypnagogic or hypnopompic hallucinations.  He reported seeing things that are not there, such as trucks moving on a freeway, which he was not sure were hallucinations or bizarre delusions.  The examiner noted the Veteran's history of numerous hospitalizations, usually precipitated by feelings of depression and suicidality, which resolved quickly and shortly after hospitalization.  He attended AA meetings yet continued to drink a six-pack of beer per day.  He reported an inconsistent work history since 1993 and stopping working entirely in 1999; he reported that he would get bored very easily and changed jobs frequently due to "inability to sustain the boredom".  His medications included Trazodone and Risperidone.  

On mental status examination, the Veteran was alert and cooperative, with no evidence of disorientation, severe cognitive deficits, psychomotor abnormalities, or thought disorder in form or content.  The examiner could not elicit any delusions or hallucinations but noted the hypnopompic reports of auditory and visual hallucinations.  The Veteran's mood was somewhat labile but in good control.  There were no nihilistic delusions and no panic attacks on examination.  His demeanor was within normal limits, with no evidence of aggressive or violent tendencies.  His mood was euthymic, and his insight and judgment appeared good.

The April 2006 VA examiner noted that the Veteran's reported symptoms were consistent with PTSD but could also be explained by other given diagnoses including alcoholism, major depression, and cluster B personality traits.  The examiner noted the Veteran's reports of being unable to work, yet he played in a music band, could operate an amateur radio, and traveled fairly frequently between at least Idaho and California.  The examiner diagnosed PTSD and alcohol dependence and assigned a GAF score of 40.

On August 2006 VA treatment, the Veteran reported that his mental health medications were working well, and he had not been admitted for psychiatric treatment in about a year and a half.  He enjoyed doing "fun things" such as hunting, RV-ing, and enjoying music and television, but tended not to be responsible with daily chores.  On mental status examination, he had normal concentration, mild occasional irritability, and no suicidal or homicidal ideation or hallucinations.  He behaved appropriately, his mood was euthymic, his affect was appropriate, his speech was normal, and his thought process and content were appropriate.  His cognition was in the normal range, and he had fair insight and judgment.  Prolonged PTSD was noted to be less of a focus than borderline personality disorder and dysthymia, and a GAF score of 45 was assigned.

On June 2007 VA treatment, the Veteran reported that his mental health issues were stable and he was doing well on his medications.  He had just returned from spending 5 to 6 months in a motorhome with his father in Arizona.  He noted a very slight deficit in concentration and occasional mild irritability.  He behaved appropriately, his mood was euthymic, his affect was appropriate, his speech was normal, his thought process and content were appropriate, his cognition was in a normal range, and he had good insight and judgment.  A GAF score of 50 was assigned.

In an October 2007 Vet Center letter, the Veteran's treatment team leader noted that test results revealed an inordinate focus on or preoccupation with medical status, depression, social and self alienation, paranoia or difficulty trusting others, and rebelliousness and unconventionality.  The team leader opined that the findings reflected an individual in acute psychiatric distress; results of other testing suggested symptoms from several clinical personality patterns including schizoid, avoidant, antisocial, aggressive/sadistic, and passive-aggressive personality disorders.  The team leader noted that high schizoid and avoidant subscale scores suggested a longstanding pattern of social insularity and social avoidance.  The Vet Center team leader cited diagnoses of chronic PTSD, severe major depressive disorder, alcohol dependence in partial remission, and factitious disorder with predominantly psychological signs and symptoms; assigned the Veteran a GAF score of 40; and opined that he continued to be unemployable.

On April 2008 VA treatment, the Veteran had returned from spending 4 months in Arizona with his father but was concerned about his health and his father's health.  He stopped taking his mental health medications except for Trazodone while in Arizona, and his mood was worse, he was more irritable, and he had more nightmares; he had restarted his medications 5 to 6 weeks earlier and was sleeping better with an improved mood and less anxiety.  He denied any suicidal or homicidal ideation, hallucinations, or symptoms of psychosis.  He behaved appropriately, with euthymic mood and appropriate affect.  He had normal speech and appropriate thought process and content, with cognition in a normal range and fair insight and judgment.  A GAF score of 50 was assigned.

In a June 2008 VA treatment letter, the Veteran's treating nurse practitioner noted a ten year history of treating the Veteran.  She noted that the Veteran had been admitted for psychiatric treatment 15 times since 1999, in addition to PTSD, substance abuse, and private hospitalizations.  She stated that the Veteran had PTSD, substance dependence in reported remission since March 2006, mood disorder, and personality disorder, and noted that he appeared "frail" medically.  She noted that the Veteran had only been known to work briefly in the previous nine years and lost those jobs quickly, and he had not worked full time in fifteen years, by his own report.  The treating nurse practitioner opined that the Veteran seemed unable to handle stress and functioned at a lower level, citing that he lived with his father and had few interests or supports; she opined that the Veteran would not be able to work at that time or in the future.

On September 2008 VA treatment, the Veteran reported stressors including his father's aging and health and his own health.  It was noted that he seemed more involved in hobbies such as music and rebuilding trucks.  He had occasional mild irritability, and he denied suicidal or homicidal ideation or hallucinations.  He had euthymic mood and appropriate affect, normal speech, appropriate thought process and content, normal cognition, and good to fair insight and judgment.  A GAF score of 50 was assigned.

On February 2009 VA treatment, the Veteran was isolating and sad with limited interests.  His poor grooming was noted.  He reported having no friends in the area and planned to move to Michigan to play in his old band.  He reported frequent mild irritability, occasional anxiety, and infrequent interpersonal functioning.  He denied hallucinations or suicidal or homicidal ideation.  He behaved appropriately but had poor grooming.  His mood was depressed and affect was appropriate.  His speech was normal, and he had appropriate thought process and content.  He was oriented to all spheres, his cognition was in a normal range with a slight deficit, and he had fair insight and judgment.  A GAF score of 40 was assigned.
In an April 2009 statement, the Veteran stated that he was taking all of his prescribed medications daily, noting that he did not "act normal" when he did not take his medications.  He stated that he had stopped drinking alcohol two years earlier.  He stated that he could not get or hold steady employment due to having panic attacks, nightmares, and other PTSD symptoms.  He stated that he had problems performing everyday tasks and had very poor social skills, and he believed he merited a 70 percent rating for PTSD.

On May 2009 VA treatment, the Veteran had been studying for an amateur radio license in order to "talk all over the world on ham radio".  He had lost about ten pounds and had a low energy level.  He had normal concentration and reported low interest in activities, including occasionally going to church.  He reported rare controlled anger and occasional anxiety.  He denied suicidal or homicidal ideation or symptoms of psychosis.  He was neatly dressed and behaved appropriately.  His mood was depressed and his affect was blunted.  His speech was normal, and he had appropriate thought process and content.  He had normal cognition, and fair insight and judgment.  A GAF score of 45 was assigned.

Based on the above findings, the Board granted a 70 percent rating for PTSD in its October 2009 decision.

In a statement received in December 2009, the Veteran's father stated that the Veteran had been living with him for the previous five years.  The Veteran's father stated that the Veteran had terrible nightmares and was very unstable on his feet, with equilibrium so bad it was not safe for him to drive.  The Veteran's father stated that the Veteran did not do any kind of work around the house, slept a lot, had no close friends anymore, had lost all ability or interest in playing the guitar professionally anymore, and had not held a job in 10 years; the Veteran's father opined that the Veteran had not progressed in the last 5 years.

On July 2010 VA treatment, the Veteran reported drinking a varying quantity of beer every day.  He denied suicidal thoughts or anger issues.  He reported that all of his PTSD symptoms were well controlled on his current medications, and his major depressive disorder was noted to be in remission.  A GAF score of 50 was assigned.
On December 2010 VA psychiatric examination, the Veteran's father reported that he lived with the Veteran and did his laundry, drove him to his appointments, and made sure he took his prescribed medications.  The Veteran described his relationship with his three adult children as "distant"; two of them lived less than 50 miles away yet rarely came to see him, and he occasionally telephoned them.  He reported minimal involvement with family members except for his father.  He had not been employed since 1999.  He had no close friends; he had friends who lived out of state who called occasionally but he did not really want to speak to them.  His primary activities were watching television and listening to music alone; the examiner noted that the Veteran was socially isolated and had little contact with anyone other than his father, and he seldom left the house.  He had little interest in his previous hobbies including playing guitar or riding motorcycles.  He reported that he was drinking less, having no more than three to four beers per day.  His medications included Risperidone for PTSD, Prazosin for nightmares, Trazodone for sleep, and Venlafaxine for depression and PTSD.  He reported significant anxiety and depression, as well as nightly nightmares, difficulty falling and staying asleep, feeling anxious around other people, and having no interest in doing things he used to enjoy.  

On mental status examination, the Veteran's appearance was disheveled and unkempt, and his eye contact was intermittent. He was cooperative though withdrawn and distractible.  His speech was hesitant, and his flow of thought was logical, linear, productive, and goal-directed.  His affect was labile with occasional tearfulness and flashes of undirected anger, and his overall mood was depressed and anxious.  He denied any auditory or visual hallucinations, and he did not show evidence of psychosis.  The examiner noted symptoms including intrusive memories, nightmares, flashbacks, emotional and physiological reactivity to triggers, avoidance, diminished interest, social distancing, sleep disturbance, intolerance/anger, difficulty concentrating, and exaggerated startle response.  The Veteran was alert and oriented with some difficulty sustaining attention, his affect was sad and anxious, and he had a depressed overall mood.

The December 2010 VA examiner diagnosed chronic PTSD, recurrent moderate major depression, and alcohol dependence in early partial remission, as well as possible cluster B personality traits by history which were noted to be difficult to differentiate from his PTSD and other Axis I diagnoses.  A GAF score of 35 was assigned, reflecting impairment in virtually all areas of psychosocial functioning; the examiner opined that the degree of impairment was primarily due to PTSD, although it was not possible to separate out the degree of impairment caused by major depression and alcohol dependence from the effects of the PTSD.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas including work, school, family relations, judgment, thinking and mood.

The Veteran was awarded SSA disability benefits based on his PTSD.  A review of SSA records revealed a May 2001 decision which found the Veteran disabled from January 1, 1998 based on a primary diagnosis of PTSD and a secondary diagnosis of alcohol and marijuana abuse.  The evidence in support of the SSA decision includes a May 2001 medical summary based in large part on VA treatment records and examinations up until that time, which included six psychiatric hospitalizations since June 1998 for PTSD, suicidal ideation, and alcohol use.  It was noted that the Veteran's psychological symptoms took precedence over his alcohol and marijuana use and were considered severe independently of his substance use.  The medical summary noted that the Veteran's long history of psychological symptoms had "resulted in a spotty work record" and cited the former employer's description of the Veteran's inability to retain information and his substandard work quality.  The conclusion was that the Veteran's impairment met the criteria for disability based upon an anxiety-related disorder, specifically PTSD.  

At the outset, the Board notes that an April 2011 rating decision granted a total disability rating based on individual unemployability (TDIU), effective March 5, 2001.  The Veteran has not filed a notice of disagreement with that rating decision.  Consequently, the matter of TDIU is not before the Board at this time, and the actual impact of the Veteran's PTSD symptoms on his employment throughout the appeal period is not for consideration.  Furthermore, the GAF scores (and the reported symptoms they represent) are not inconsistent with the schedular criteria and do not provide a separate basis for rating the PTSD. 

The reports of the VA examinations, the VA inpatient and outpatient treatment records, and the SSA records, overall, provide evidence against the Veteran's claim, as they do not show the Veteran's PTSD to have been of such severity as to warrant a 100 percent schedular rating at any time.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of his close relatives, own occupation, or own name.  The treatment records and examinations consistently revealed appropriate thought processes and content and appropriate behavior.  There was very infrequent reports of delusions or hallucinations (none observed on examination), and he had infrequent suicidal ideation.  While the observations by the VA examiners and treatment providers suggest that the Veteran has occasionally neglected his personal appearance and hygiene, such impairment is clearly encompassed by the criteria for a 70 percent rating.  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for PTSD is not warranted at any time.

The Board notes that the Veteran's GAF scores throughout the appeal period have ranged from 35 to 55, consistent with moderate to severe symptoms.  Though the Veteran was assigned a few scores below 30, these were mostly assigned at the beginning of (or in one instance, in the middle of) hospitalization for brief suicidal ideation, and scores over 30 were consistently assigned on discharge.  Therefore, those scores (and the reported symptoms they represent), in light of the overall evidence, may not reasonably be found dispositive.  For example, GAF scores from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas.  No such symptoms are shown in this case: the Veteran's behavior has not at any time been shown to be at all influenced by delusions or hallucinations, and he has never displayed serious impairment in communication or judgment.  Consequently, the Board finds that a 100 percent rating for PTSD is not warranted based on GAF scores.  

The Board notes the lay statements submitted by the Veteran and his father in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms.  The levels of functioning impairment described by the Veteran and his father are encompassed by the criteria for the 70 percent rating assigned for the period of time on appeal; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular  rating is not warranted.  See 38 C.F.R. § 3.321(b).  The impact of the disability on the Veteran's employability is recognized by his TDIU rating.


ORDER

A schedular 100 percent rating for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


